Name: Regulation (EEC) No 1634/71 of the Commission of 27 July 1971 amending Commission Regulation (EEC) No 821/68 of 28 June 1968 on the definition, applicable to the granting of export refunds, of hulled grains and pearled grains of cereals
 Type: Regulation
 Subject Matter: marketing;  agri-foodstuffs;  trade policy;  plant product
 Date Published: nan

 Avis juridique important|31971R1634Regulation (EEC) No 1634/71 of the Commission of 27 July 1971 amending Commission Regulation (EEC) No 821/68 of 28 June 1968 on the definition, applicable to the granting of export refunds, of hulled grains and pearled grains of cereals Official Journal L 170 , 29/07/1971 P. 0013 - 0014 Finnish special edition: Chapter 3 Volume 4 P. 0003 Danish special edition: Series I Chapter 1971(II) P. 0544 Swedish special edition: Chapter 3 Volume 4 P. 0003 English special edition: Series I Chapter 1971(II) P. 0606 Greek special edition: Chapter 03 Volume 7 P. 0003 Spanish special edition: Chapter 03 Volume 5 P. 0042 Portuguese special edition Chapter 03 Volume 5 P. 0042 REGULATION (EEC) No 1634/71 OF THE COMMISSION of 27 July 1971 amending Commission Regulation (EEC) No 821/68 of 28 June 1968 on the definition, applicable to the granting of export refunds, of hulled grains and pearled grains of cereals THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community; Having regard to Council Regulation No 120/67, EEC 1 of 13 June 1967 on the common organisation of the market in cereals, as last amended by Regulation (EEC) No 1528/71 2, and in particular Article 16 (6) thereof; Whereas Commission Regulation (EEC) No 821/68 3 of 28 June 1968 adopted a definition, applicable to the granting of export refunds, of hulled grains and pearled grains of cereals; Whereas there exist on the market pearled grains of good quality which do not, however, meet the requirements relating to the regularity of the grains laid down in Regulation (EEC) No 821/68 and which, since they do not correspond to the definition laid down for that purpose, cannot qualify for the export refund on these products ; whereas, so that this class of products can qualify for the refund, the provisions of Regulation (EEC) No 821/68 should be adopted; Whereas the measures provided for in the Regulation are in accordance with the Opinion of the Management Committee for Cereals: HAS ADOPTED THIS REGULATION: Article 1 Part B of the "Definition of "hulled grains" (shelled or husked) and "pearled grains"" set out in the Annex to Regulation (EEC) No 821/68 shall be amended in accordance with the Annex to this Regulation. Article 2 This Regulation shall enter into force on 1 August 1971. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 27 July 1971. For the Commission The President Franco M. MALFATTI 1OJ No 117, 19.6.1967, p. 2269/67. 2OJ No L 162, 20.7.1971, p. 1. 3OJ No L 149, 29.6.1968, p. 46. ANNEX B. "Pearled grains" include: I. First class grains: 1. grains which correspond to the following definition: pearled cereal grains, principally barley, which have the whole of the tegument, pericarp, germ and the major part of the outer layer and aleuronic layer removed, and which are of uniform size and rounded form; 2. and which in addition meet the following requirements: regularity of the grains: (a) 75 % of the grains must not exceed 20 % of the dm; (b) 94 % of the grains added progressively between 3 % and 97 % must not exceed 30 % of the dm; (c) 100 % of the grains must not exceed 50 % of the dm; Determination of regularity by sieve analysis using sieves with round holes. dm : the median value obtained from the graph of the results of sieve analysis at the point at which 50 % of the product has passed through the sieve. II. Second class grains: grains which correspond to the definition under B I (1).